ORDER
PER CURIAM.
In this personal-injury action, defendant Hogan Transports, Inc. appeals from the trial court’s judgment denying Hogan Transports’ motion to set aside a default judgment. The trial court found that Hogan Transports sufficiently alleged a meritorious defense, but failed to demonstrate good cause for Hogan Transports’ default. We have reviewed the parties’ briefs and the record on appeal. The record does not convincingly demonstrate that the trial court abused its discretion in denying Hogan Transports’ motion. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order. We affirm the judgment pursuant to Rule 84.16(b).